GILBERT, Circuit Judge
(after stating the facts as above).
[1,2] There is no dispute upon the law of the case. A vessel which undertakes a towing service is not an insurer of the safety of the tow. It meets the full measure of its obligation if it is reasonably adequate to the towing service, and is in charge of men who possess and exercise the skill and care ordinarily exercised by those having experience in like service; and where the master is shown to have been experienced and competent, much must be left to his judgment and discretion, and the burden rests on the owner of the tow to prove that loss or injury thereto resulted from negligence on the part of the tug. The Syracuse, 12 Wall. 167, 20 L. Ed. 382; The Cayuga, 16 Wall. 177, 21 L. Ed. 354; The Margaret, 94 U. S. 495, 24 L. Ed. 146; The Adelia, 154 U. S. 593, 14 Sup. Ct. 1171, 21 L. Ed. 672.
[3] The court below found upon testimony, the most of which was taken in open court, that the steamer was not responsible for the parting of the hawser, and that it was for the captain of that vessel to determine whether the light on the barge could have been relighted without danger of losing his men in the attempt, that his decision in that regard should not be reviewed, that the loss of the barge was discovered as seasonably as could reasonably .be expected, and that the Hardy was not negligent in failing to keep up a longer search for the barge. While there are many features of the evidence which tend to discredit the testimony of the officers and men of the Hardy, and tend to prove that on the night of the 5th or during the daylight of tire 6th the lantern on tire barge might have been lighted without danger to the men, and that in fact no watch was kept of the barge on the night of the 6th, we are not convinced that the record is such as to take the case out of the well-settled rule, which has been followed by this and other courts, that in cases on appeal in admiralty, when questions of fact are dependent upon conflicting testimony, the decision of the District Judge, who had the opportunity to see the wit*987nesses and judge of their appearance, manner, and credibility, will not be reversed, unless it clearly appears to be against the weight of the evidence. The Alijandro, 56 Fed. 621, 6 C. C. A. 54; Perriam v. Pacific Coast Co., 133 Fed. 140, 66 C. C. A. 206; Peterson v. Larsen, 177 Fed. 617, 101 C. C. A. 243.
The decree is affirmed.